Citation Nr: 9913924	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-44 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.



REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Veteran and S.B.



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


REMAND

The Board initially notes that at the veteran's May 1995 
hearing the RO recognized the Veterans of Foreign Wars of the 
United States as the appellant's representative.  In November 
1996, however, the veteran submitted a power of attorney 
designating the "Legal Aid Society of Cincinnati" as his 
representative.  The Legal Aid Society is staffed by several 
different attorneys, and the record reflects that several 
attorneys have worked on this case.  Significantly, however, 
with respect to the appointment of attorney representatives 
the Board's Rules of Practice authorize the recognition of 
only a single, individual attorney as an appellant's 
representative.  The Board may neither recognize a firm, a 
legal aid society, nor more than one individual attorney as a 
claimant's representative.  38 C.F.R. §§ 20.601, 20.603 
(1998).  Accordingly, in accordance with the provisions of 38 
C.F.R. §§ 20.600 through 20.606 (1998), inclusive, the 
veteran should clarify which individual attorney, agent, or 
service organization he desires to have represent him before 
the Board.  The Board will then acknowledge arguments from 
that single appointee, but as noted, the Board may not and 
will not recognize the Legal Society in toto, or arguments 
therefrom.

In regard to the veteran's claim for entitlement to a 
permanent and total disability rating for pension purposes, 
the Board is unable to reach a decision as not all of his 
disabilities have been rated by the RO.  In this respect, 
"[b]efore a total and permanent disability rating can be 
awarded, an evaluation must be performed under the Schedule 
for Rating Disabilities to determine the percentage of 
impairment caused by each disability."  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  Unfortunately, 
however, while the veteran was afforded a VA examination in 
January 1997 where several orthopedic conditions were 
identified and discussed, including an arthroplasty involving 
the right knee, no rating decision was made in regard to the 
conditions identified.  Additional unrated disorders include 
hepatitis C, and a right shoulder disorder.  Therefore, 
additional development is in order.

Finally, the record indicates that the veteran was awarded 
disability benefits by the Social Security Administration 
(SSA) in January 1995.  A copy of the administrative law 
judge's decision is contained in the record.  None of the 
medical records, however, have been secured from the SSA.  
Hence, further action is necessary.  Murinscak v. Derwinski, 
2 Vet. App. 363 (1992).

In light of the need to clarify who may be recognized as the 
veteran's representative the issue of entitlement to service 
connection for PTSD is deferred.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he clarify who he desires to 
represent him before the Board of 
Veterans' Appeals.  In this regard, the 
veteran must be informed that his claim 
may only be prosecuted by one recognized 
organization, one attorney or one other 
person properly designated to represent 
him.  Should the veteran elect to be 
represented before the Board he should 
execute an appropriate designation of 
appointment.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claims for PTSD 
and nonservice-connected pension.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured.

3.  The RO should contact the SSA and 
request that the medical evidence and 
exhibits from the January 1995 decision 
be provided to the VA.  

4.  Following completion of the above 
requested development, the RO should 
schedule the veteran for a social and 
industrial survey.  The examiner is 
specifically requested to offer an 
opinion as to the veteran's ability to 
obtain and maintain substantially gainful 
employment.  Marginal employment shall 
not be considered substantially gainful 
employment; marginal employment being 
employment in a protected environment or 
producing a below poverty level income.  
The veteran's claims folder must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
evaluation.  Any opinion expressed must 
be supported by a complete written 
rationale.

5.  Once the above-mentioned development 
has been accomplished, the RO is to 
arrange for the veteran to undergo 
general medical and psychiatric 
examinations.  All appropriate tests are 
to be conducted.  The veteran's claims 
file, together with a copy of this 
remand, must be provided to and reviewed 
by all examiners prior to their 
respective studies.  The examiners are to 
report detailed findings, both positive 
and negative, and provide complete 
rationale for all opinions expressed.  
All examination reports are to be 
incorporated with the veteran's claims 
file.

6.  Following the completion of the 
examinations the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  A rating must then be assigned 
to each condition considered.  If the 
determinations remain unfavorable to the 
veteran, the RO should furnish the 
veteran and any representative a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


